18-10122-jlg      Doc 255
                      250     Filed 03/24/20
                                    03/18/20 Entered 03/24/20
                                                     03/18/20 08:56:49
                                                              18:22:14                 Main Document
                                           Pg 1 of 3
              Law Offices of Kenneth L. Baum LLC

              167 Main Street         99 Church Street, 4th Floor   Phone: 201-853-3030
              Hackensack, NJ 07601    White Plains, NY 10601        Fax: 201-584-0297
                                                                    kbaum@kenbaumdebtsolutions.com
              Kenneth L. Baum, Esq.                                 www.kenbaumdebtsolutions.com




                                              March 18, 2020

                                                  **See memo endorsed order on last page.**
Via ECF

Honorable James L. Garrity, Jr., U.S.B.J.
United States Bankruptcy Court
One Bowling Green
New York, NY 10004-1408

        Re:     Penny Ann Bradley
                Case No. 18-10122-jlg
                Hearing Date: April 1, 2020

Dear Judge Garrity:
       As Your Honor is aware, this firm represents NSM82 LLC in the above-referenced
matter. I am writing to request, over the Debtor’s objection, an adjournment of all matters
presently on the Court’s calendar for April 1, 2020, which include, among other motions: 1

        1. NSM82 LLC’s motion to appoint a Chapter 11 trustee pursuant to 11 U.S.C. §
           1104(a) [Dkt. No. 131] (the “Trustee Motion”);

        2. The U.S. Trustee’s motion to convert the Debtor’s Chapter 11 case to a Chapter 7
           liquidation [Dkt. No. 185] (the “Motion to Convert”);

        3. The Debtor’s motion to approve a settlement among her, her former husband, David
           Bradley, and Lewis H. Berman LLC (“Berman”) pursuant to Fed. R. Bankr. P. 9019
           [Dkt. No. 247] (the “9019 Motion”); and

        4. The Debtor’s motion to dismiss her Chapter 11 case pursuant to 11 U.S.C. § 1112(b)
           [Dkt. No. 248] (the “Motion to Dismiss”).




1
 Also on the Court’s calendar for April 1 are the Debtor’s objections to the claims of Atlas Union Corp.
[Dkt. No. 172] and Russell and Lydia Pollack [Dkt. No. 183]. NSM82 LLC takes no position on either of
those motions.
18-10122-jlg      Doc 255
                      250      Filed 03/24/20
                                     03/18/20 Entered 03/24/20
                                                      03/18/20 08:56:49
                                                               18:22:14                 Main Document
                                            Pg 2 of 3

Hon. James L. Garrity, Jr., U.S.B.J.
March 18, 2020
Page 2 of 3




         As the docket reflects, the Trustee Motion and the Motion to Convert have been pending
for several months, and were adjourned more than once at the Debtor’s request; most recently,
the Debtor’s special counsel, Joseph Maniscalco, Esq., wrote Your Honor on January 3, 2020
[Dkt. No. 227], to request an adjournment of a January 8, 2020 omnibus hearing on the basis
that, inter alia, the Debtor had resolved Berman’s claims (and, presumably, Berman’s motion to
appoint a Chapter 11 trustee) and was in the process of preparing a stipulation that would be
submitted for Court approval. Notwithstanding that representation, the Debtor waited more than
two (2) months to file the 9019 Motion, as well as the Motion to Dismiss.

         Given the numerous issues raised in the 9019 Motion and the Motion to Dismiss,
including the Debtor’s lack of good faith and her manipulation of the bankruptcy process for the
past two (2) years, NSM82 LLC expects to object to those motions and will be seeking discovery
in connection therewith, including the Debtor’s deposition. 2 For these reasons, as well as the
unprecedented interruption of business on a global scale caused by the COVID-19 pandemic, I
called Mr. Maniscalco to request an adjournment of the 9019 Motion and the Motion to Dismiss
for at least 30 days. He responded that the Debtor “would obviously like to proceed on
everything and wants to be out of bankruptcy,” and would only agree to adjourn the Motion to
Dismiss, for only a week. Mr. Maniscalco added that adjourning the 9019 Motion “will continue
to prejudice [D]avid Bradley….”

        After delaying the adjudication of the Trustee Motion and the Motion to Convert for
months, providing incomplete responses to NSM82 LLC’s Rule 2004 subpoena and failing to
appear for her deposition in connection therewith, and taking no action to move toward a Chapter
11 reorganization or orderly liquidation for more than two (2) years while she enjoyed the
protection of the automatic stay, the Debtor now seeks to exit bankruptcy as soon as possible and
stand on a self-created exigency as a basis for pushing for immediate Court approval of a
dubious transaction involving an insider. NSM82 LLC respectfully submits that, given the
history of this proceeding and the numerous issues attendant to it that still have not been
addressed, more time is needed for NSM82 LLC (and all other parties-in-interest) to respond to
the 9019 Motion and the Motion to Dismiss in a comprehensive manner, which, as noted above,
is made even more challenging by the current healthcare crisis. Accordingly, we respectfully
request that all matters on the Court’s calendar be adjourned for at least 30 days.




2
 It should also be noted that the Debtor still has not provided complete written responses, or appeared for
her deposition, in connection with the Rule 2004 subpoena issued by NSM82 LLC last year, with this
Court’s approval.
18-10122-jlg     Doc 255
                     250     Filed 03/24/20
                                   03/18/20 Entered 03/24/20
                                                    03/18/20 08:56:49
                                                             18:22:14    Main Document
                                          Pg 3 of 3

Hon. James L. Garrity, Jr., U.S.B.J.
March 18, 2020
Page 3 of 3




       Thank you for Your Honor’s consideration.



                                                   Respectfully,

                                                   /s/ Kenneth L. Baum

                                                   Kenneth L. Baum

cc: All parties receiving notice via ECF




Memorandum Endorsed Order:
Upon consideration of the request herein for a 30-day adjournment of all matters in
the above referenced bankruptcy case, the letter dated March 19, 2020 from counsel
for Atlas Union Corp. joining in the request for an adjournment [ECF No. 251], and
the letter dated March 23, 2020 from Joseph S. Maniscalco (as special counsel to the
Debtor) in response to the requested adjournments [ECF No. 254], the Court hereby
grants the request. All matters scheduled to be heard on April 1, 2020, at 10:00a.m.
are adjourned to April 22, 2020, at 2:00p.m. (EST).

Dated: March 23, 2020                      /s/ James L. Garrity, Jr.
                                           United States Bankruptcy Judge
